UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 07-1769



SOUMANA SANOU,

                 Petitioner,

          v.


UNITED STATES DEPARTMENT OF JUSTICE; BOARD OF IMMIGRATION
APPEALS; MICHAEL B. MUKASEY, Attorney General,

                 Respondents.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   July 11, 2008                    Decided:   July 24, 2008


Before WILKINSON, GREGORY, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Brian I. Kaplan, GOLDBERG & KAPLAN, LLP, New York, New York, for
Petitioner. Peter D. Keisler, Assistant Attorney General, Stephen
J. Flynn, Senior Litigation Counsel, Arthur L. Rabin, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Soumana Sanou, a native and citizen of Burkina Faso,

petitions for review of an order of the Board of Immigration

Appeals   (“Board”)       dismissing    his    appeal    from    the   immigration

judge’s order finding him removable and denying his applications

for   asylum,    withholding     from    removal,       and   relief    under    the

Convention      Against    Torture     (“CAT”).         Sanou     challenges     the

immigration judge’s adverse credibility finding, arguing it was not

supported by substantial evidence.                We deny the petition for

review.

              The Immigration and Naturalization Act (“INA”) authorizes

the Attorney General to confer asylum on any refugee.                    8 U.S.C.

§ 1158(a) (2000).           The INA defines a “refugee” as a person

unwilling or unable to return to his native country “because of

persecution or a well-founded fear of persecution on account of

race, religion, nationality, membership in a particular social

group, or political opinion.”           8 U.S.C. § 1101(a)(42)(A) (2000).

An applicant can establish refugee status based on past persecution

in his native country on account of a protected ground.                  8 C.F.R.

§ 1208.13(b)(1) (2007).          Without regard to past persecution, an

alien   can    establish    a   well-founded     fear    of     persecution     on   a

protected ground.         Ngarurih v. Ashcroft, 371 F.3d 182, 187 (4th

Cir. 2004).




                                       - 2 -
          An   applicant    has   the    burden    of    demonstrating    his

eligibility for asylum.     8 C.F.R. § 1208.13(a) (2007); Gandziami-

Mickhou v. Gonzales, 445 F.3d 351, 353 (4th Cir. 2006).                    A

determination regarding eligibility for asylum is affirmed if

supported by substantial evidence on the record considered as a

whole.   INS v. Elias-Zacarias, 502 U.S. 478, 481 (1992).                This

court will reverse the Board “only if the evidence presented by the

petitioner was so compelling that no reasonable fact finder could

fail to find the requisite fear of persecution.”           Rusu v. INS, 296

F.3d 316, 325 n.14 (4th Cir. 2002) (internal quotation marks and

citations omitted).

          We find sufficient evidence supports the Board’s adverse

credibility finding and the record does not compel a different

result. Because Sanou failed to establish past persecution or that

he had a well-founded fear of persecution because of his alleged

political activities, we will not disturb the Board’s denial of

Sanou’s applications for asylum and withholding from removal.

Furthermore, we find that substantial evidence supports the Board’s

finding that Sanou was not eligible for protection under the CAT.

          Accordingly,     we   deny    the   petition   for   review.     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                           PETITION DENIED


                                  - 3 -